OPINION — AG — UNDER THE PROVISIONS OF 70 O.S. 1976 Supp., 8-102 [70-8-102], A STUDENT WHO HAS BEEN GRANTED AN EMERGENCY TRANSFER FOR THE TWO PRECEDING SCHOOL YEARS, AND A YOUNGER BROTHER OF SUCH STUDENT PRESENTLY ELIGIBLE FOR THE SCHOOL AND HAVING PREVIOUSLY BEEN GRANTED A TRANSFER FOR THE PURPOSE OF ATTENDING KINDERGARTEN, MAY CONTINUE TO ATTEND SCHOOL WITHIN THE RECEIVING DISTRICT CONDITIONED ONLY UPON THE APPROVAL FOR SUCH ATTENDANCE BY THE RECEIVING DISTRICT. CITE: 70 O.S. 1971 8-104 [70-8-104], 70 O.S. 1976 Supp., 8-111 [70-8-111], 70 O.S. 1971, 8-106 [70-8-106], 70 O.S. 1976 Supp., 8-103 [70-8-103], OPINION NO. 75-264 (R. THOMAS LAY)